     Case 1:18-cv-11350-JPO-OTW Document 159-6 Filed 12/07/20 Page 1 of 5
                          --".--                                                  _::;_                .........
                  CONSUMER CREDIT TRANSACTION
 IMPORTANT!! YOU ARE BEING SUED!! THIS IS A COURT PAPER- A       .
 SUMMONS DON'T THROW IT AWAY!! TALK TO A LAWYER RIGHT AWAY! PART
 OF YOUR PAY CAN BETAKEN FROM YOU (GARNISHED). IF YOU DO NOT BRING
 THIS TO COURT, SEE A LAWYER, YOUR PROPERTY CAN BE TAKEN AND YOUR
 CREDIT RATING CAN BE HURT! YOU MAY HAVE TO PAY OTHER COSTS TOO!
 IF YOU CAN'T PAY FOR YOUR OWN LAWYER BRING THESE PAPERS TO THIS
 COURT RIGHT AWAY. THE CLERK (PERSONAL APPEARANCE) WILL HELP YOU!

 CIVIL COURT OF THE CITY OF NEW YORK                                          Index No.
 COUNTY OF NEW YORK
                                                            SUMMONS
 DEMI,LLC                                              Plaintiff's Address:
                       Plaintiff(s)                    97 LORING AVENUE
                                                       PROVIDENCE, RI 02906
            -against·
 BARBARA J STINSON                                      0 The basis of venue designated
                   Defendant(s)                         0 is Defendant's residence:
                                                        0 236 E 82ND ST APT 4B
-:=---:----:---:-:::--::---:----:-------' 0 NEW YORK, NY 10028-2798
 To the above named Defcndant(s),
    YOU ARE HEREBY SUMMONED to appear in the CIVIL COURT OF THE CITY OF NEW
 YORK at the office of the Clerk of said Court at 111 Centre Street, New York, NY, 10013 in the
 County of NEW YORK, City and State ofNew York, within the time provided by law as noted below
 and to file your answer to the summons and verified complaint with the Clerk; upon your failure to
 answer, judgment will be taken against you, Gointly and severally) in the sum of$ 8,745.12 with
 interest from October 3, 2005 together with attorney fees, disbursements and costs of this action.
 Please send a copy of your answer to the Attorney for the Plaintiff at the address indicated below.

 Dated: October 3, 2005
        Huntington, NY

 TO:     BARBARA J STINSON                              HOUSLANGER & ASSOCIATES
         236 E 82ND ST APT 4B                           Attorney for Plaintiff File#: 27829
       . NEW YORK, NY 10028-2798                        372 New York Avenue
                                                        Huntington, NY 11743
                                                        (914) 767-3803 or(631)427-1140

         NOTE: The law provides that: (a) If this summons is served by its delivery to you
         personally within the City of New York, you must appear and answer within
         TWENTY days after such service; or
                 (b) If this summons is served by delivery to any person other than you
         personally, or is served outside the City of New York, or by publication, or by any
         means other than personal delivery to you within the City of New York, you are
         allowed THIRTY days after the proof of service thereof is filed with the Clerk of this
         Court within which to appear and answer.
            Please understand that this communication is from a debt collector and any
             information we obtain will be used for the purpose of collecting this debt.
,       Case 1:18-cv-11350-JPO-OTW Document 159-6 Filed 12/07/20 Page 2 of 5
                                       --::-
            TRANSACCION DE CREDITO DEL CONSUMIDOR !IMPORTANTE! liD.
         HA SIDO DEMAND ADO ESTE ES UN DOCUMENTO LEGAL- UNA CITA CION
    NO LA BOTE! CONSULTE CON SU ABOGADO ENSEGUIDA! LE PUEDEN QUITAR PARTE DE
    SU SALARIO (EMARGARLO). SI UD. NOSE PRESENTA EN LA CORTE CON ESTA CITA CION
    LE PUEDEN CONFISCAR SUS BIENES, (PROPIEDAD) Y PERJUDICAR SU CREDITO
    TAMBIEN ES POSIBLE QUE TENGA QUE PAGAR OTROS GASTOS LEGALES (COSTOS) SI
    US. NO TIENE DINERO PARA UN ABOGADO TRAIGA ESTOS PAPELES A LA CORTE
    INMEDIATAMENTE VENGA EN PERSONA Y EL SECRETARIO DE LA CORTE LEAYUDARA.

     CORTE CIVIL DE LA CIUDAD DE NUEVA YORK    Epigrafe No. _ _ _ __
     CONDADO DE NEW YORK
     DEMI,LLC                               CITA CION
                                            La direccion delDemandante:
                                            97 LORING A VENUE
                      Demandante(s)         PROVIDENCE, RI 02906

                -against-
     BARBARA J STINSON                                     0     La Base De Tribunal Es La
                           Demandado(s)                    0     Residencia de el Demandado
                                                              n 236 E 82ND ST APT 4B
    -~----:--=--------:--::----------' 0 NEW YORK, NY 10028-2798
     AI Demandado (s) arriba mencionado:
          USTED ESTA CITADO A COMPARECER EN LA Corte Civil de Ia ciudad de Nueva
     York, condado de NEW YORK a Ia oficina del jefe principal de dicha corte situada en 111
     Centre Street, New York, NY, 10013 a presentar su respuesta a Ia demanda adjunta con el
     jefe de Ia corte: si usted no comparece a registrar su respuesta, se dictara sentencia contra
     usted por Ia demanda en esta citacion incluyendo las contas de esta causa y los gastos de
     abogado. La suma $ 8,745.12 con interes en dicha cantidad desde el dia October 3, 2005,
     incluyendo los costos de esta causa.
          NOTA: La Ley Provee que:
     (A) Si esta citacion es entregada a usted personalment en Ia ciudad de nueva york, usted debe
         comparece y responderla dentro de VEINTE dias despues de Ja entrega:
     (B) Si esta citacion es entregada a otra pesona que no fuera usted personalmcnte, o si fuera
         entregada afuera de Ia ciudad de nueva york, o por medio de pulicacion, o por otros
         medios que o fueran entrega personal a usted en Ia ciudad de Nueva York, usted tiene
         TREINTA dias para comparece y responder Ia demanda, despues de haberce presentado
         prueba de entrega de Ia citacion a! jefe de esta Corte.

     Por favor entendar que estamos tratando de colectar una deuda.

     Fecha: October 3, 2005
            Huntington, NY                                               ~·
     TO:   BARBARA J STINSON                                     HOUSLANGER & ASSOCIATES
           236 E 82ND ST APT 4B                                  Attorney for Plaintiff File#: 27829
           NEW YORK, NY 10028-2798                               372 New York Avenue
                                                                 Huntington, NY 11743
                                                                 (914) 767-3803 or (631) 427-1140
--;-                   -   .......
          Case 1:18-cv-11350-JPO-OTW
                          --         Document
                                     ~ _,__.,·.;:........
                                                          159-6 Filed 12/07/20 Page 3 of 5
                                                                                                          --::-
       CIYIL COURT OF THE CITY OF NEW YORK
       COUNTY OF NEW YORK
       ~~~~--------------~X
       DEMI,LLC
                             Plaintiff;                                   VERIFIED
                     -against-                                           COMPLAINT·

       BARBARA J STINSON
                      Defendant (s).
       --------------------------~X
           Plaintiff, by its attorneys, Houslanger & Associates, complaining of the Defendant (s),
       alleges the following upon information and belief:
                1. The Plaintiff, DEMI, LLC is a Foreign Limited Liability Company from the State
                    of Rhode Island licensed to do business in the State of New York having a local
                    office for the transaction of business in Westchester County.

              2. That at all times hereinafter mentioned upon information and belief, the
                 Defendant (s) resides in the county in which this action is brought and/or the
                 transaction occurred within the county in which this action is brought and the
                 instant cause of action arose out of said transaction.

              3. On or about 3/14/2000, DISCOVER, at the express or implied request of
                 defendant(s), extended credit or other value under a credit account.

              4. By the use of said credit account, defendant(s) expressly and/or impliedly agreed
                . to repay said sum pursuant to the standard credit agreement /contract with
                  DISCOVER.

              5. An account was stated on or about 11130/2002 between DISCOVER and the
                 defendant(s). The defendant(s) failed to make the monthly payments when due
                 on/after 11!30/2002 although duly demanded.

              6. There now remains a balance due and owing of$ 8,745.12 and although duly
                 demanded, no part of same has been paid.

              7. The defendant (s) obligation to DISCOVER has been sold and/or assigned to
                 DEMI,LLC.

              WHEREFORE, plaintiff demands judgment against defendant(s), (jointly and severally)
              for the sum of$ 8, 745.12 dollars plus interest from the date of complaint, plus attorney
              fees, costs and disbursements of this action.
              Dated: October 3, 2005                            ~ 7
                                                                                     ---
                                                     HOUSLANGER & ASSOCIATES
                                                     Attorney for Plaintiff File#: 27829
                                                     372 New York Avenue
                                                     Huntington, NY 11743
                                                     (914) 767-3803 or (631) 427-1140
I
    -J/-Case 1:18-cv-11350-JPO-OTW
                             . . - . . . -4· '····
                                                     Document--~--
                                                              159-6 Filed 12/07/20 Page 4 of 5
                                                                                                        --
                CIVIL COURT OF THE CITY OF NEW YORK
                COUNTY OF NEW YORK
               -~~~~--------------------X
               DEMI,LLC
                                                     Plaintiff,
                                                                                  VERIFICATION


                                         Against -


                BARBARA J STINSON
                                                     Defendant( s),
                ----------------------------~X
                STATE OF NEW YORK                    )
                SUFFOLK COUNTY                       ) ss:


         MATTHEW BLAKE, being duly sworn says: I am the Managing Agent ofDEMI, LLC,
         the Plaintiff in the within action; I have read the annexed Complaint, know the contents
         thereof and the same are true to my knowledge, except to matters therein stated to be
         alleged on information and belief, and as to those matters deponent b~lieves it to be true .
        .The grounds of deponent's belief as to all matters not stated upon deponent's knowledge
         are books, records, papers and information in deponent's possession.


                Dated: October 3, 2005

                                                     ~~           .........=======··-·······
                                                       THEW BLAKE, MA.l~AGING AGENT
                                                     EMI,LLC
                                                     File# 27829

        STATE OF NEW YORK, COUNTY of SUFFOLK

        S~:n this October 3. 2005.


        NOTARY PUBLIC
                               TODD E. HOUSLANGER
                           Notary Public, State of New York
                                  No. 01 H04876364
                             Qualified in Suffolk County
                          Commission Expires Nov. 10, 2006
I   ..
         Case 1:18-cv-11350-JPO-OTW Document 159-6 Filed 12/07/20 Page 5 of 5
                                                               - ; & : ;.....
                                                                                -·;f·:_

            CIVIL COURT OF THE CITY OF NEW YORK
            COUNTY OF NEW YORK                                      INDEX#




           DEMI,LLC

                                        Plaintiff,


                 -against-

           BARBARA J STINSON
                                        Defendant (s)..



                                 SUMMONS & COMPLAINT



                                 HOUSLANGER & ASSOCIATES
                                     Attorneys for Plaintiff
                                     372 New York Avenue
                                  Huntington, New York 11743
                                         (631) 427-ll40
                             (914) 767-3803 (voice) (914) 767-3804(fax)
